IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41359
                        Conference Calendar



ERNEST D. NEWMAN,

                                         Plaintiff-Appellant,

versus

S.O. WOODS; JASON CALHOUN, University of Texas
Medical Branch Director,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:01-CV-389
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Ernest D. Newman, Texas prisoner # 560787, appeals the

district court’s dismissal without prejudice of his 42 U.S.C.

§ 1983 complaint for failure to obey a court order.     Newman has

failed to brief the relevant issue, as he has provided neither

argument nor authorities to show that the district court erred in

dismissing his suit.   See Yohey v. Collins, 985 F.2d 222, 225

(5th Cir. 1993); FED. R. APP. P. 28(a)(9).    Accordingly, this

appeal is dismissed as frivolous.   5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41359
                                 -2-

     This dismissal of a frivolous appeal constitutes one strike

against Newman for purposes of 28 U.S.C. § 1915(g).     See Adepegba

v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).     Newman has

already accumulated two other strikes in this court.     Newman v.

Johns, No. 00-41176 (5th Cir. May 10, 2001); Newman v. Brock, No.

00-409549 (5th Cir. Feb. 14, 2001).     Because he has now

accumulated three strikes, Newman will no longer be allowed to

proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).

     Newman has filed a motion seeking the enforcement of prison

policies.    In that motion, Newman raises claims that accrued

after the filing of the complaint now before us.     We decline to

address those claims as they are raised for the first time on

appeal.   See Leverette v. Louisville Ladder Co., 183 F.3d 339,

342 (5th Cir. 1999).    Newman has also moved to supplement the

record with “All Attachments of Reported Retaliations,” which

attachments are irrelevant to the district court’s dismissal of

his suit.    Both motions are DENIED.


     APPEAL DISMISSED AS FRIVOLOUS. 5TH CIR. R. 42.2. THREE
STRIKES BAR IMPOSED. 28 U.S.C. § 1915(g). MOTIONS DENIED.